Schneidee, J.,
dissenting from that part of the judgment which permits the taxpayer to flout the statute requiring it to collect the entire sales tax when the sale is consummated (not when the proceeds of the sale are received) and to keep adequate records. Concededly, the taxpayer did neither.
To this extent, the reversal is an affront to the sovereignty of the state, to the public and to every vendor who conscientiously fulfills his obligations under the tax laws.
Moreover, I am unable to discern what the executive branch may permissibly do to correct the situation short of auditing the taxpayer at more frequent intervals, which is unnecessarily expensive and inefficient.